By the Court, Bronson, Ch. J.
Congress; under the power given to it by the constitution, has provided, “ that the acts of the legislatures of the several states shall be authenticated by having the seal of their respective states affixed thereto.” (Act *377of May 26, 1790, 1 Story's Laws, 93.) The plaintiffs have given themselves needless trouble. It was not necessary to verify the seal, either by the certificate of the governor, or the oath of a witness. The seal proves itself, and imports absolute verity: and until the contrary appears, the presumption is, that it was affixed by the proper officer. (The U. S. v. Johns, 4 Dall. 412; 1 Wash. C. C. 363, S. C.; The U. S. v. Amedy, 11 Wheat. 392; The State v. Carr, 5 N. Hamp. R. 367.) But still there is a difficulty. At the common law, a seal is an impression upon wax, wafer, or some other tenacious substance. An impression upon paper alone is not a seal, except w'here it has been made so by statute. (Warren v. Lynch, 5 John. 239; Bank of Rochester v. Gray, 2 Hill, 227; Farmers & Manuf. Bank v. Haight, 3 Hill, 493.) It does not appear that there is any statute in Michigan on this subject. But if there was, it could not aid the plaintiffs, for this question arises under an act of congress. As that act requires a seal, no state can dispense with the requirement, except in its own courts. Our statute authorizing impressions upon paper in certain cases does not reach the case. It only extends to seals of courts and public officers. (2 R. S. 404, § 61.) This is not the seal of a court or officer, but of a state. And besides, our statute does not apply to courts and officers out of the state. (Bank of Rochester v. Gray, 2 Hill, 227.) The evidence was properly rejected.
New trial denied.